UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 33.3% Agriculture - 3.8% Philip Morris International $ Reynolds American Banks - 4.0% Bank Of America Goldman Sachs Group (a) Sberbank of Russia - ADR Distribution/Wholesale - 1.4% Fastenal Household Products & Wares - 0.9% Tupperware Brands Insurance - 7.4% Allied World Assurance Company Holdings (a) American International Group (a) Assurant Axis Capital Holdings Everest Re Group Media - 0.8% Viacom - Class B Metal Fabricate & Hardware - 1.3% Precision Castparts Pipelines - 1.4% Kinder Morgan (a) Retail - 7.1% AutoZone * Bed Bath & Beyond * Nordstrom (a) Ross Stores (a) Software - 1.5% Oracle Transportation - 3.7% CSX (a) Expeditors International of Washington (a) Norfolk Southern Total Common Stocks (Cost $2,544,711) Par CORPORATE BONDS - 18.1% Financial Services - 5.8% Jefferies Group 3.875%, 11/09/2015 $ Leucadia National 8.125%, 09/15/2015 5.500%, 10/18/2023 (a) Homebuilders - 6.0% MDC Holdings 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 8.910%, 10/15/2017 5.875%, 02/15/2022 (a) Insurance - 3.8% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) Retail - 1.4% Darden Restaurants 4.500%, 10/15/2021 (a) Software - 1.1% Moody's 5.500%, 09/01/2020 (a) Total Corporate Bonds (Cost $1,601,857) MUNICIPAL BONDS - 8.0% Boulder Larimer & Weld Counties, Colorado, St. Vrain Valley School District Series A 5.000%, 12/15/2017 - NATL Insured Dove Valley, Colorado, Metropolitan District 5.000%, 11/01/2035 - AGM Insured Gorham-Fayette, Ohio, Local School District 4.550%, 12/01/2034 - AGM Insured Lee County, Florida, School Board Series A 5.000%, 08/01/2028 - AGM Insured Miami-Dade County, Florida, Aviation Bonds Series C 4.600%, 10/01/2025 - XLCA Insured New York City, New York, Housing Development Series A 5.000%, 07/01/2020 - NATL, FHA Insured New York State Dormitory 7.375%, 07/01/2016 7.375%, 07/01/2016 - NATL, IBC Insured Scarborough, Maine 4.000%, 11/01/2017 - AMBAC Insured Shelby County, Alabama Series A 7.000%, 08/01/2015 - NATL Insured Shelby County, Tennessee, Health Educational & Housing Facilities 5.250%, 08/01/2015 - NATL Insured Utah Transit Authority Series B 4.500%, 06/15/2030 - AGM Insured 4.500%, 06/15/2033 - AGM Insured Warrington Township, Pennsylvania 7.100%, 12/01/2021 - FGIC Insured Washington State Economic Development Finance Authority 5.000%, 06/01/2034 - NATL Insured 5.000%, 06/01/2038 - NATL Insured Total Municipal Bonds (Cost $736,180) U.S. TREASURY SECURITIES - 4.0% U.S. Treasury Notes 2.750%, 05/31/2017 2.250%, 07/31/2018 Total U.S. Treasury Securities (Cost $363,325) Shares EXCHANGE TRADED FUNDS - 26.9% Global X FTSE Greece 20 Fund Global X FTSE Portugal 20 Fund iShares Mortgage Real Estate Capped Fund iShares MSCI Austria Capped Fund iShares MSCI Brazil Capped Fund iShares MSCI Brazil Small-Cap Fund iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund iShares MSCI Poland Capped Fund iShares MSCI Singapore Fund iShares MSCI United Kingdom Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund PowerShares DB U.S. Dollar Index Bullish Fund * Total Exchange Traded Funds (Cost $2,758,098) PURCHASED OPTIONS - 0.3% Contracts Global X FTSE Greece 20 Fund Expiration: September 2015, Exercise Price: $8.00 Global X FTSE Greece 20 Fund Expiration: December 2015, Exercise Price: $8.00 81 Total Purchased Options (Cost $33,655) SHORT-TERM INVESTMENT - 15.7% Fidelity Institutional Government Portfolio - Class I 0.01%^ Shares (Cost $1,427,656) Total Investments - 106.3% (Cost $9,465,482) Other Assets and Liabilities, Net - (6.3)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short.As of June 30, 2015, the value of collateral was $2,064,727. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."As of June 30, 2015, the value of this investment was $288,081 or 3.2% of total net assets. ^
